DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11075254. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant merely seeks to broaden the claims by removing limitations which describe the width of the organic emission layer to be longer than the width of the color filter and the light recycler reflects a different wavelength than it transmits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication No. 2017/0240728) in view of Bang et al. (US Publication No. 2018/0190740).
Regarding claim 1, discloses a display device comprising:
a first electrode (125)
a pixel define layer (130) disposed on the first electrode (125), the pixel define layer comprising an opening (132)
an organic emission layer (135) disposed on the pixel define layer (130), the organic emission layer (135) in electrical communication with the first electrode (125) through the opening (132)
a second electrode (145) disposed on the organic emission layer (135)
a color filter layer (540) disposed on the light recycle layer, the color filter layer comprising a quantum dot (paragraph 64)
wherein a width of the organic emission layer (135) is longer than a width of the color filter layer (540) (Figure 4)
Lee does not disclose a light recycle layer disposed on the second electrode.  However, Bang discloses a light recycle layer (280) disposed on a side of the opening of the pixel define layer (270).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the display device of Lee to include the recycle layer of Bang on the second electrode, since it can prevent oxygen or water from penetrating and destroying the light emitting layer (paragraph 87) while reducing color mixing among pixels (paragraph 82).
Regarding claim 2, Lee discloses the color filter layer (540) is disposed directly on the second electrode (145) and directly contacts the second electrode (Figure 4).
Regarding claim 3, Lee discloses the color filter layer (540) is overlapped with the light emission layer (135).
Regarding claim 4, Bang discloses a width of the opening is longer than or equal to the width of the color filter layer (Figure 4; paragraph 82).
Regarding claim 5, Lee discloses at least one portion of the color filter layer (540) is disposed in the opening (132).
Regarding claim 6, Lee discloses the organic emission layer emits a third light, and the light recycle layer transmits the third light and reflects a first light and a second light, each of which has a different wavelength than the third light (paragraphs 82-84).
Regarding claim 7, Lee discloses the first light is red light, the second light is green light, and the third light is blue light (paragraph 7).
Regarding claim 8, Lee discloses the pixel define layer comprises a plurality of openings, the display device comprises a first pixel area, a second pixel area, and a third pixel area where a plurality of the openings is disclosed (Figure 4), the first pixel area emits a first light, the second pixel area emits a second light, and the third pixel area emits a third light, and the first light to third light are light of different wavelength regions (paragraphs 82-84).
Regarding claim 9, Bang discloses the side of the opening of the pixel define layer is slanted with respect to an upper surface of the pixel define layer and the light recycle layer (280) is disposed on the slanted side of the opening (Figure 4).
Regarding claim 10, Bang discloses the light recycle layer (280) is overlapped with at least the first pixel area and the second pixel area but not formed on the rest of the pixel defining layer, the third pixel area, or a combination thereof (Figure 4).
Regarding claim 11, Lee/Bang discloses the light recycle layer comprises a plurality of layers having different refractive index (paragraphs 82-83).  Lee Bang does not disclose the layer with a thickness of 3 nm to 300 nm.  However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the recycle layer to have thickness in this range to optimize light output of a particular wavelength to provide the desired color output, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 13, Lee discloses the color filter layer comprises a first color filter layer comprising a first quantum dot configured to convert the third light into the first light, and a second color filter layer comprising a second quantum dot configured to convert the third light into the second light (paragraphs 146-149).
Regarding claim 14, Bang discloses a substrate, the first electrode being disposed on an upper surface of the substrate; and a transmissive layer (300) adjacent to the first color filter layer, the second color filter layer, or a combination thereof in a direction parallel to the upper surface of the substrate (Figure 4).
Regarding claim 15, Lee discloses the transmissive layer comprises a light scatterer (paragraph 149).
Regarding claim 16, Lee discloses a light blocking member between each of the first color filter layer, the second color filter layer, and the transmissive layer in the direction parallel to the upper surface of the substrate (paragraph 119).
Regarding claim 17, Bang discloses the second electrode and the light recycle layer are in direct contact with each other, and at least one portion of an upper surface of the second electrode comprises an undulating structure (Figure 4).
Regarding claim 18, Bang discloses the second electrode (263) and the light recycle layer (280) are in direct contact with each other, at least one portion of an upper surface of the light recycle layer comprises an undulating structure, and at least one portion of a lower surface of the light recycle layer comprises an undulating structure (Figure 4).
Regarding claim 19, Lee discloses a third light blocking layer disposed on the color filter layer and overlapped with the first color filter layer, the second color filter layer, or a combination thereof (paragraph 119).
Regarding claim 20, Lee discloses a width of the light emission layer (135) is longer than a width of the color filter layer (540) (Figure 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      10/25/2022Examiner, Art Unit 2897